department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-1826-99 uilc internal_revenue_service national_office field_service_advice memorandum for special litigation assistant from deborah a butler assistant chief_counsel field service cc dom fs corp subject acceleration rule this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a corp b corp c corp d state a state b date tl-n-1826-99 dollar_figurea dollar_figureb corp e dollar_figurec x year dollar_figured corp f issues whether the corp a subsidiaries consolidated_group is entitled to claim an ordinary_loss in under sec_1_1502-13 upon the distribution of loss property from corp d to corp a and corp a’s contemporaneous sale of its stock in corp d to corp f assuming the corp a subsidiaries consolidated_group is entitled to claim an ordinary_loss in under sec_1_1502-13 whether corp a in calculating its gain_or_loss on the sale of the corp d stock must reduce its basis in the corp d stock by the amount of the ordinary_loss under sec_1 b i and by the fair_market_value of the x property distributed to corp a by corp d under sec_1_1502-32 assuming corp a does not wish to include the fair_market_value of the x property distributed to it in corp a’s income under sec_1_1502-13 conclusion sec_1 the corp a subsidiaries consolidated_group is entitled to claim an ordinary_loss in under sec_1_1502-13 upon the distribution of loss property from corp d to corp a and corp a’s contemporaneous sale of its stock in corp d to corp f assuming the corp a subsidiaries consolidated_group is entitled to claim an ordinary_loss in under sec_1_1502-13 corp a in calculating its gain_or_loss on the sale of the corp d stock must reduce its basis in the corp d stock by the amount of the ordinary_loss under sec_1_1502-32 and tl-n-1826-99 by the fair_market_value of the x property distributed to corp a by corp d under sec_1_1502-32 assuming corp a does not wish to include the fair_market_value of the x property distributed to it in corp a’s income under sec_1_1502-13 facts corp a is the common parent of the group of affiliated corporations making a consolidated_return pursuant to the provisions of sec_1502 and the regulations thereunder corp a in year acquired the stock of the corp b a state a corporation from corp c an unrelated entity for dollar_figurea corp a renamed the company corp d in date corp a entered into an agreement to sell all of the stock of corp d to corp f company an unrelated state b corporation for a base purchase_price of dollar_figureb at the time corp d’s only assets were the stock of corp e a state b corporation and properties referred to alternatively as the x property the stock purchase agreement provides in pertinent part that one minute prior to closing corp d will distribute the x property to its parent corp a at the time of this distribution the fair_market_value of the x property was dollar_figurec corp a then sold the stock of corp d to corp f and corp d thereby left the consolidated_group the x property however remained with the corp a consolidated_group following the stock sale law sec_1_1502-13 intercompany_transactions provides rules for taking into account items of income gain deduction and loss among members of a consolidated_group the purpose of the regulation is to prevent intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income sec_1_1502-13 under this section the selling member s and the buying member b are treated as separate entities for some purposes but as divisions of a single corporation for other purposes sec_1 a the amount and location of s’s intercompany items and b’s corresponding items are determined on a separate_entity basis but the timing character source and other attributes of the intercompany items and corresponding items are redetermined under sec_1_1502-13 to produce the effect of transactions between a single corporation tl-n-1826-99 intercompany_transactions include s’s distribution to b with respect to s stock sec_1_1502-13 the principle rules which implement single entity treatment are the matching_rule of sec_1_1502-13 and the acceleration rule_of sec_1_1502-13 and sec_1_1502-13 under the matching_rule s and b are treated as divisions of a single corporation for purposes of taking into account their items from intercompany_transactions the acceleration rule provides additional rules for taking items into account if the effect of treating s and b as divisions cannot be achieved for example if s or b becomes a nonmember the acceleration rule_of sec_1_1502-13 provides that s’s intercompany items and b’s corresponding items are taken into account under its provisions to the extent they cannot be taken into account to produce the effect of treating s and b as divisions of a single corporation the items are taken into account immediately before it first becomes impossible to achieve this effect and for purposes of the rule the effect cannot be achieved to the extent an intercompany_item or corresponding_item will not be taken into account in determining the group’s consolidated_taxable_income under the matching_rule for example if s or b becomes a nonmember sec_1_1502-13 provides additional rules with respect to the stock of members of the consolidated_group sec_1_1502-13 provides that a distribution is not an intercompany distribution to the extent it is deducted by the distributing member sec_1_1502-13 provides that an intercompany distribution is not included in the gross_income of the distributee member b however this exclusion applies to a distribution only to the extent there is a corresponding negative_basis adjustment reflected under sec_1_1502-32 in b’s basis in the stock of the distributing member s sec_1_1502-13 provides that the principles of sec_311 apply to s’s loss as well as gain from an intercompany distribution_of_property thus s’s loss is taken into account under the matching_rule if the property is subsequently sold to a nonmember sec_311 provides generally for the recognition of gain by the distributing_corporation in the event it distributes appreciated_property to the shareholder sec_1_1502-13 extends this recognition to loss property as well if the property is subsequently sold to a non member tl-n-1826-99 sec_1_1502-32 sets forth the rules for adjusting a parent corporation’s basis in the stock of its subsidiary investment basis adjustments under sec_1_1502-32 the parent’s basis in its subsidiary’s stock is increased by positive adjustments and negative adjustments the adjustment is made annually in the net amount of the subsidiary’s i taxable_income or loss ii tax-exempt_income iii noncapital nondeductible expenses and iv distributions with respect to s’s stock law and analysis issue 1-entitlement to claim an ordinary_loss this issue involves whether the corp a subsidiaries consolidated_group is entitled to claim an ordinary_loss in under sec_1_1502-13 upon the distribution of loss property from corp d to corp a and corp a’s contemporaneous sale of its stock in corp d to corp f intercompany_transactions include s’s distribution to b with respect to the s stock sec_1_1502-13 therefore the date corp d distribution of the x property to corp a is an intercompany_transaction under sec_1_1502-13 sec_1_1502-13 provides that the principles of sec_311 apply to s’s loss as well as gain from an intercompany distribution_of_property thus s’s loss is taken into account under the matching_rule if the property is subsequently sold to a nonmember in the instant case corp a’s subsidiary corp d distributes the x property with a fair_market_value less than its adjusted_basis at the time of distribution to corp a just prior to the sale of the corp d stock not the sale of the x property we would interpret the reference to property in sec_1_1502-13 not to refer to the stock of corp d but rather to the x property distributed by corp d to corp a since corp a has not sold the x property outside the corp a group sec_1_1502-13 does not provide authority for the corp a group’s deduction of the x property loss however the acceleration rule_of sec_1_1502-13 provides that s’s intercompany items and b’s corresponding items are taken into account under its provisions to the extent they cannot be taken into account to produce the effect of tl-n-1826-99 treating s and b as divisions of a single corporation the items are taken into account immediately before it first becomes impossible to achieve this effect and for purposes of the rule the effect cannot be achieved to the extent an intercompany_item or corresponding_item will not be taken into account in determining the group’s consolidated_taxable_income under the matching_rule for example if s or b becomes a nonmember because the effect of treating s and b as divisions of a single corporation cannot be produced once s becomes a non member s takes its gain_or_loss on the property into consolidated_taxable_income immediately before becoming a nonmember s’s accelerated gain_or_loss is reflected in b’s basis in the s stock sec_1_1502-32 therefore corp a’s sale of the corp d stock to corp f triggers the acceleration rule under sec_1_1502-13 since the selling member corp d by virtue of the stock sale leaves the corp a consolidated_group because the effect of treating corp d and corp a as divisions of a single corporation cannot be produced once corp d becomes a non member corp d’s loss on the x property which it distributed to corp a will be taken into the corp a group’s consolidated_taxable_income immediately before corp d became a nonmember of the corp a group corp d accelerated loss is reflected in corp a’s basis in the corp d stock sec_1_1502-32 therefore we agree that sec_1_1502-13 requires that corp d recognize the loss upon the distribution of the x property to corp a therefore the corp a and subsidiaries consolidated_group will be able to claim this loss since corp d by virtue of the stock sale immediately following the distribution leaves the corp a consolidated_group issue-2 basis_reduction in corp d stock this issue involves assuming the corp a subsidiaries consolidated_group is entitled to claim an ordinary_loss in under sec_1_1502-13 whether corp a in calculating its gain_or_loss on the sale of the corp d stock must reduce its basis in the corp d stock by the amount of the ordinary_loss under sec_1_1502-32 and by the fair_market_value of the x property distributed to corp a by corp d under sec_1_1502-32 assuming corp a does not wish to include the fair_market_value of the x property distributed to it in corp a’s income under sec_1_1502-13 distribution tl-n-1826-99 intercompany_transactions include s’s distribution to b with respect to the s stock sec_1_1502-13 therefore the date corp d distribution of the x property to corp a is an intercompany_transaction under sec_1_1502-13 sec_1_1502-13 provides that a distribution is not an intercompany distribution to the extent it is deducted by the distributing member in the instant case corp d did not deduct the distribution of the x property sec_1_1502-13 provides that an intercompany distribution is not included in the gross_income of the distributee member b however this exclusion applies to a distribution only to the extent there is a corresponding negative_basis adjustment reflected under sec_1_1502-32 in b’s basis in the stock of the distributing member s sec_1_1502-32 sets forth the rules for adjusting a parent corporation’s basis in the stock of its subsidiary investment basis adjustments under sec_1_1502-32 the parent’s basis in its subsidiary’s stock is increased by positive adjustments and negative adjustments the adjustment is made annually in the net amount of the subsidiary’s i taxable_income or loss ii tax exempt_income iii non capital non deductible expenses iv distributions with respect to s’s stock therefore we agree that if corp a does not wish to include the fair_market_value of the x property distributed to it in corp a’s income under sec_1 f ii then corp a in calculating its gain_or_loss on the corp d stock must reduce its basis in the corp d stock by the fair_market_value of the x property distributed to it with respect to the corp d stock under sec_1 a iv ordinary_loss under sec_1_1502-32 the parents basis in its subsidiary’s stock is increased by positive adjustments and decreased by negative adjustments in the net amount of the subsidiary’s net_income or loss assuming that corp a is entitled to a claimed loss in the amount of dollar_figured under the provisions of sec_1_1502-32 we agree that corp a must reduce its basis in the corp d stock by the amount of dollar_figured case development hazards and other considerations tl-n-1826-99 built in loss if the basis of the x property was in excess of its fair_market_value when corp a acquired the stock of corp b then there may be an argument that the x property distributed to corp a by corp d was built in loss property therefore there is a possibility that under sec_1_1502-15 that corp a’s ability to offset this loss against its income will be limited srly rules and built in deductions sec_1_1502-15 provides rules limiting deductions if the deductions are economically accrued in a single return limitation_year srly but recognized in or carried to a consolidated_return_year built-in deductions except for a percent de_minimis_rule built in deductions are essentially treated as srly losses and are subject_to the srly limitations if they are recognized during a year recognition_period following the groups acquisition of the assets that gave rise to the deduction built-in deductions are those deductions or losses of a corporation which were economically accrued in a srly but which are recognized in either in a consolidated_return_year or in a non srly separate_return_year and carried over in the form of a net operating or net_capital_loss to a consolidated_return_year sec_1_1502-15 however only the part of the deduction or loss that economically accrued in a srly will be a built in deduction the built-in deductions of a member are subject_to limitations similar to those applying to net_operating_loss carryovers from srlys ie the built-in deductions are deductible only to the extent of the members own contribution to consolidated_taxable_income sec_1_1502-15 -21 c the built in deduction disallowed by reason of this limitation is treated as either a net_operating_loss or a net_capital_loss sustained in the year of disallowance and is carried back or forward to other taxable years either consolidated or separate subject_to the limitations that apply to loss_carrybacks or carryover’s from srly’s sec_1_1502-15 the built-in_deduction limitation for a taxable_year does not apply with respect to assets acquired by the group if the group acquired the assets more than ten years before the first day of such taxable_year in addition the built-in_deduction limitation does not apply if immediately before the group acquired the assets directly or by acquiring a new member containing the built-in deductions the aggregate basis of tl-n-1826-99 all the assets acquired or owned by an acquired member does not exceed their fair_market_value by more than percent sec_1_1502-15 in the instant case if the basis of the x property was in excess of its fair_market_value when corp a acquired the stock of corp b then there may be an argument that the x property distributed to corp a by corp d was built in loss property and subject_to loss limitation under sec_1_1502-15 the amount of any built-in_deduction for the x property will be limited to the excess of its adjusted_basis over its fair_market_value at the time that corp a acquired the stock of corp b if this excess is greater than or equal to corp d’s loss of dollar_figured on the distribution of its stock to corp a then the full amount of that loss may be subject_to the built-in_loss limitations of sec_1_1502-15 in other words only losses on the x property that were accrued in srly years any period before corp a’s purchase of corp b and were later recognized in a consolidated_return_year will be built in deductions a loss of dollar_figured was recognized by the corp a group as a result of corp d’s loss on the distribution of the x property to corp a in therefore if this loss amount was economically accrued before corp a’s purchase of corp b then the full amount of that loss will be subject_to the built in loss limitation rules of sec_1_1502-15 the built in deductions of a member are deductible to the extent of that members contribution to consolidated income sec_1_1502-15 -21 c therefore any built-in deductions with respect to corp d’s x property will only be to the extent of corp d’s contribution to corp deductible by the corp a group in a’s consolidated_taxable_income in any built-in_deduction disallowed to corp d by reason of this limitation is treated as a net_operating_loss sustained in the year of disallowance and is carried back or forward to other taxable years either consolidated or separate subject_to the loss_carrybacks or carryover’s from srly’s sec_1_1502-15 the built-in_deduction limitation will not apply to corp d’s built in losses if immediately before the corp a group acquired indirectly by the acquisition of stock of corp b corp b’s x property the aggregate basis of all the assets of corp b which were acquired indirectly by the corp a group did not exceed their fair_market_value by more than percent the other exception to the built-in_loss deduction limitation will not apply the corp a group indirectly acquired the corp b assets in year the loss was recognized in tl-n-1826-99 this is less than the ten year period required to meet the exception to the built in deduction limitation further factual development is needed to determine anti avoidance rules under sec_1_1502-13 and sec_267 f -1 h if a transaction is engaged in or structured with a principal purpose to avoid the purposes of these sections including for example by avoiding treatment as an intercompany sale or by distorting the timing of losses or deductions adjustments must be made to carry out the purposes of this transaction in the instant case it could be argued that the distribution of loss property from corp d to corp a and corp a’s contemporaneous sale of its stock in corp d to corp f were structured with a principal purpose to accelerate the loss on the x property thereby distorting income in other words a principal purpose for the particular structuring of this transaction was tax_avoidance therefore it could be argued that the service could possibly disregard the accelerated loss on corp d’s distribution of the x property to corp a however further factual development is needed to determine whether please call if you have any further questions deborah a butler assistant chief_counsel field service by arturo estrada acting chief tl-n-1826-99 corporate branch
